 


110 HRES 1183 IH: Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in United States engagements in Iraq or Afghanistan.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1183 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Jones of North Carolina (for himself and Mr. Rohrabacher) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in United States engagements in Iraq or Afghanistan. 
 
 
That rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
7. On the first legislative day of each month on which there is a record vote on any bill or joint resolution, immediately after that vote, a moment of silence shall be observed on behalf of those killed or wounded (as well as their families) in current United States engagements in Iraq or Afghanistan.. 
 
